Exhibit 10.3

APOLLO GLOBAL MANAGEMENT /APOLLO COMMERCIAL REAL ESTATE FINANCE TRADEMARK

LICENSE AGREEMENT

This APOLLO GLOBAL MANAGEMENT /APOLLO COMMERCIAL REAL ESTATE FINANCE TRADEMARK
LICENSE AGREEMENT (“Agreement”), is entered into as of 23rd day of September
2009 (“Effective Date”), by and between the Parties,

Apollo Global Management, LLC, a Delaware limited liability company, having a
principal place of business at 9 West 57th Street, New York, NY 10019 (“AGM”),
and

Apollo Commercial Real Estate Finance, Inc., a Maryland corporation with offices
at 9 West 57th Street, 43rd Floor, New York, NY 10019 (“ACREF”),

and the Parties agree as follows:

ARTICLE 1

BACKGROUND AND DEFINITIONS

1.1 AGM has adopted, is using, and is the owner of all right, title, and
interest in the Licensed Mark (as defined in Article 1.6) in the United States
for financial services.

1.2 ACREF is a Real Estate Investment Trust managed by a Subsidiary of AGM.

1.3 ACREF desires to use the Licensed Mark as part of the trade name Apollo
Commercial Real Estate Finance, Inc. and in connection with the Licensed
Services (as defined in Article 1.8).

1.4 AGM desires to license the Licensed Mark to ACREF to be used as part of a
the trade name Apollo Commercial Real Estate Finance, Inc. and in connection
with the Licensed Services subject to the terms and conditions set forth in this
Agreement.

1.5 “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

1.6 “Licensed Mark” means the mark APOLLO.

1.7 “Licensed Trade Name” means the corporate name Apollo Commercial Real Estate
Finance, Inc. and any variation thereof including the term APOLLO that is used
by Licensed Users.

1.8 “Licensed Services” means commercial real estate finance products and
services offered in the United States by Licensed Users.

1.9 “Licensed User” and “Licensed Users” means ACREF and ACREF’s Subsidiaries.

1.10 “Subsidiary” means any corporation, company or other legal entity:

1.10.1 more than fifty percent (50%) of whose shares or outstanding securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, Controlled, directly or indirectly by a Party
hereto, but such entity shall be deemed to be a Subsidiary for the purposes of
this Agreement only so long as such Control exists; or



--------------------------------------------------------------------------------

1.10.2 which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture, or unincorporated association, but more than
fifty percent (50%) of whose ownership interest representing the right to make
decisions for such entity is now or hereafter, Controlled, directly or
indirectly by a Party hereto, but such entity shall be deemed to be a Subsidiary
for the purposes of this Agreement only so long as such Control exists.

ARTICLE 2

LICENSE GRANT AND CONDITIONS OF LICENSED USE

2.1 AGM hereby grants Licensed Users a nonexclusive, nontransferable,
nonsublicensable, royalty-free license, during the term of this Agreement, to
use and display the Licensed Trade Name and the Licensed Mark in the United
States solely in connection with the Licensed Services.

2.2 The Licensed Mark shall remain the exclusive property of AGM and nothing in
this Agreement shall give Licensed Users any right or interest in the Licensed
Mark except the licenses expressly granted in this Agreement.

2.3 All of AGM’s rights in and to the Licensed Mark, including, but not limited
to, the right to use and to grant others the right to use the Licensed Mark, are
reserved by AGM.

2.4 No license, right, or immunity is granted by either Party to the other,
either expressly or by implication, or by estoppel, or otherwise with respect to
any trademarks, copyrights, or trade dress, or other property right, other than
with respect to the Licensed Trade Name and the Licensed Mark in accordance with
Article 2.1 of this Agreement.

2.5 All use of the Licensed Mark by Licensed Users, and all goodwill associated
with such use, shall inure to the benefit of AGM.

2.6 Licensed Users acknowledge that AGM is the sole owner of all right, title
and interest in and to the Licensed Mark, and that Licensed Users have not
acquired, and shall not acquire, any right, title or interest in or to the
Licensed Mark except the right to use the Licensed Mark in accordance with the
terms of this Agreement.

2.7 Licensed Users shall not register the Licensed Mark in any jurisdiction
without AGM’s express prior written consent, and AGM shall retain the exclusive
right to apply for and obtain registrations for the Licensed Mark throughout the
world.

2.8 Licensed Users shall not challenge the validity of the Licensed Mark, nor
shall Licensed Users challenge AGM’s ownership of the Licensed Mark or the
enforceability of AGM’s rights therein.

2.9 Licensed Users shall use the Licensed Mark in a form which is in accordance
with sound trademark practice so as not to weaken the value of the Licensed
Mark. Licensed Users shall use the Licensed Mark in a manner that does not
derogate, based on an objective business standard, AGM’s rights in the Licensed
Mark or the value of the Licensed Mark, and shall take no action that would,
based on an objective standard, interfere with, diminish or tarnish those rights
or value.

 

2



--------------------------------------------------------------------------------

2.10 Licensed Users shall designate the first or a prominent use of the Licensed
Mark in each document, on each product, or on each package, label or manual with
the either the “TM” or “SM” symbol.

2.11 Licensed Users agree to cooperate with AGM’s preparation and filing of any
applications, renewals or other documentation necessary or useful to protect
and/or enforce AGM’s intellectual property rights in the Licensed Mark.

2.11.1 Licensed Users shall notify AGM promptly of any actual or threatened
infringements, imitations or unauthorized uses of the Licensed Mark of which
Licensed Users become aware.

2.11.2 AGM shall have the sole right, though it is under no obligation, to bring
any action for any past, present and future infringements of its intellectual
property rights in the Licensed Mark.

2.11.3 Licensed Users shall cooperate with AGM, at AGM’s expense for any
out-of-pocket costs incurred by Licensed Users, in any efforts by AGM to enforce
its rights in the Licensed Mark or to prosecute third party infringers of the
Licensed Mark.

2.11.4 AGM shall be entitled to retain any and all damages and other monies
awarded or otherwise paid in connection with any such action.

2.12 Quality Control. In order to promote the goodwill symbolized by the
Licensed Mark, Licensed Users will insure that the Licensed Services shall be of
the same high quality as the services marketed or otherwise provided by AGM.

2.12.1 Licensed Users shall use the Licensed Mark only in connection with
services that meet or exceed generally accepted industry standards of quality
and performance.

2.12.2 AGM shall have the right to monitor the quality of the services provided
and promotional materials used by Licensed Users, and Licensed Users shall use
reasonable efforts to assist AGM in monitoring the quality of the services
provided and promotional materials used by Licensed Users.

2.12.3 From time to time and upon AGM’s request, Licensed Users shall submit to
AGM samples of all materials bearing the Licensed Mark, including, without
limitation, any advertising, packaging and other publicly disseminated
materials.

2.12.4 If AGM discovers any improper use of the Licensed Mark on any such
submission and delivers a writing describing in detail the improper use to
ACREF, Licensed Users shall remedy the improper use immediately.

ARTICLE 3

TERM AND TERMINATION

3.1 Either Party may terminate this Agreement by giving the other Party thirty
(30) days’ prior written notice.

 

3



--------------------------------------------------------------------------------

3.2 This Agreement and all rights and licenses granted under this Agreement
shall terminate as soon as practicable, but no longer than thirty (30) days,
after:

3.2.1 ACREF is acquired by a third party; or

3.2.2 AGM or any Subsidiary of AGM ceases to manage ACREF.

3.3 In the event that ACREF loses Control of a Subsidiary, all rights and
licenses granted to the former Subsidiary under this Agreement shall immediately
terminate.

3.4 Upon termination of this agreement, Licensed Users shall immediately cease
use of the Licensed Trade Name and Licensed Mark as soon as practicable, but no
longer than thirty (30) days, after termination.

ARTICL E 4

GENERAL PROVISIONS

4.1 Indemnification. Licensed Users, at Licensed Users’ own expense, shall
indemnify, hold harmless and defend AGM, its affiliates, successors and assigns,
and its and their directors, officers, employees and agents, against any claim,
demand, cause of action, debt, expense or liability (including attorneys’ fees
and costs), to the extent that the foregoing (a) is based on a claim resulting
solely from any service provided or offered by Licensed Users, (b) results from
a material breach, or is based on a claim that, if true, would be a material
breach, of this Agreement by Licensed Users, or (c) is based upon Licensed
Users’ unauthorized or improper use of the Licensed Mark.

4.2 LIMITATION OF WARRANTY AND LIABILITY. AGM DOES NOT MAKE WARRANTIES OF ANY
KIND, WHETHER EXPRESS, IMPLIED, RELATED TO OR ARISING OUT OF THE LICENSED MARK
OR THIS AGREEMENT.

4.2.1 AGM SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND TITLE, AND ALL OTHER
WARRANTIES THAT MAY OTHERWISE ARISE FROM COURSE OF DEALING, USAGE OF TRADE OR
CUSTOM.

4.2.2 IN NO EVENT SHALL AGM OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES,
LICENSORS, SUPPLIERS OR OTHER REPRESENTATIVES BE LIABLE FOR ANY INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, BUSINESS
INTERRUPTION, LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR OTHERWISE,
ARISING FROM OR RELATING TO THIS AGREEMENT OR THE LICENSED MARK, EVEN IF AGM IS
EXPRESSLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. The foregoing limitation
of liability and exclusion of certain damages shall apply regardless of the
failure of essential purpose of any remedies available to either party.

4.3 Non-Transferable Agreement. Licensed Users may not assign this Agreement
and/or any rights and/or obligations hereunder without the prior written consent
of AGM and any such attempted assignment shall be void.

 

4



--------------------------------------------------------------------------------

4.4 Remedies. Licensed Users acknowledge that a material breach of Licensed
Users’ obligations under this Agreement would cause AGM irreparable damage.
Accordingly, Licensed Users agree that in the event of such breach or threatened
breach, in addition to remedies at law, AGM shall have the right to enjoin
Licensed Users from the unlawful and/or unauthorized use of the Licensed Trade
Name and/or the Licensed Mark and other equitable relief to protect AGM’s rights
in the Licensed Mark.

4.5 Integration. This Agreement contains the entire agreement of the Parties. No
promise, inducement, representation or agreement, other than as expressly set
forth herein, has been made to or by the Parties hereto. All prior agreements
and understandings related to the subject matter hereof, whether written or
oral, are expressly superseded hereby and are of no further force or effect.

4.6 Binding Agreement. This Agreement shall be binding upon the Parties’
permitted assigns and successors and references to each Party shall include such
assigns and successors.

4.7 Amendment. This Agreement cannot be altered, amended or modified in any
respect, except by a writing duly signed by both Parties.

4.8 No Strict Construction. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement. Headings are for reference and
shall not affect the meaning of any of the provisions of this Agreement.

4.9 Waiver. At no time shall any failure or delay by either party in enforcing
any provisions, exercising any option, or requiring performance of any
provisions, be construed to be a waiver of same.

4.10 Governing Law and Jurisdiction. The provisions of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
(excluding any conflict of law rule or principle that would refer to the laws of
another jurisdiction). Each Party hereto irrevocably submits to the jurisdiction
of the state and federal courts located in New York, in any action or proceeding
arising out of or relating to this Agreement, and each Party hereby irrevocably
agrees that all claims in respect of any such action or proceeding must be
brought and/or defended in any such court; provided, however, that matters which
are under the exclusive jurisdiction of the federal courts shall be brought in
the Federal District Court for the District of New York. Each Party hereto
consents to service of process by any means authorized by the applicable law of
the forum in any action brought under or arising out of this Agreement, and each
Party irrevocably waives, to the fullest extent each may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

4.11 Attorney’s Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the Parties
hereto agree that the prevailing party shall be entitled to recover from the
other party upon final judgment on the merits reasonable attorneys’ fees (and
sales taxes thereon, if any), including attorneys’ fees for any appeal, and
costs incurred in bringing such suit or proceeding.

4.12 Relationship of the Parties. Nothing in this Agreement will be construed as
creating a joint venture, partnership, or employment relationship between AGM
and ACREF or any of ACREF’s Subsidiaries. Neither Party will have the right,
power or implied authority to create any obligation or duty on behalf of the
other Party.

 

5



--------------------------------------------------------------------------------

4.13 Notices. Unless otherwise specified in this Agreement, all notices shall be
in writing and delivered personally, mailed, first class mail, postage prepaid,
or delivered by confirmed electronic or digital means, to the addresses set
forth at the beginning of this Agreement and to the attention of the
undersigned. Either Party may change the addresses or addressees for notice by
giving notice to the other. All notices shall be deemed given on the date
personally delivered, when placed in the mail as specified or when electronic or
digital confirmation is received.

4.14 Counterparts. This Agreement may be executed in counterparts, by manual or
facsimile signature, each of which will be deemed an original and all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the 23rd day of September 2009.

 

APOLLO GLOBAL MANAGEMENT, LLC     APOLLO COMMERCIAL REAL ESTATE FINANCE, INC.
/s/ John J. Suydam     /s/ Joseph F. Azrack (Signature)     (Signature) John J.
Suydam     Joseph F. Azrack (Print)     (Print) Chief Legal Officer, Vice
President and Secretary     President and Chief Executive Officer Title    
Title September 23, 2009     September 23, 2009 Date     Date

 

6